Citation Nr: 0427157	
Decision Date: 09/30/04    Archive Date: 10/06/04	

DOCKET NO.  02-05 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, C. B., and M. B.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel

INTRODUCTION

The veteran had active service from August 1944 to November 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if preexisting such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d).

The claim for PTSD in this case was filed in November 2000.  
Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an 
inservice stressor, and credible supporting evidence that the 
claimed inservice stressor occurred.  38 C.F.R. § 3.304(f) 
and 38 C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to 
conform to the criteria in the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. 1994 (DSM-IV)).

Initially, the Board acknowledges that the veteran has 
received some medical diagnoses of PTSD, attributed to his 
account of his military service.  The Board will assume for 
the purposes of this decision that the veteran has received a 
valid diagnosis of PTSD.

Nevertheless, the Board is unable to accept the diagnosis as 
based upon a confirmed stressor because the preponderance of 
the evidence is against a finding that the veteran engaged in 
combat with the enemy during active service, and the record 
does not otherwise contain independent evidence which 
confirms his account of inservice stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a noncombat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements, as to his alleged 
stressors, accepted without corroboration if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supporting evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrences and no further development 
for corroborative evidence will be 
required, provided that the veteran's 
testimony is found to be 'satisfactory,' 
e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also, 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding  
that the appellant was engaged in combat with the enemy.  See 
Zarycki.

VA's Office of General Counsel had defined the phrase 
"engaged in combat with the enemy" to mean that the appellant 
must have personally participated in a fight or encounter 
with military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99.  The fact that the appellant served in a 
"combat area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the appellant's service personnel records that 
he participated in a particular operation or campaign would 
not, in itself, establish that he engaged in combat with the 
enemy because the terms "operation" and "campaign" encompass 
both combat and noncombat activities.  Id.  Whether or not a 
veteran "engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  No single item of evidence is determinative, and 
VA must assess the credibility, probative value, and relative 
weight of each relevant item of evidence.  Id.  The 
claimant's assertions that he engaged in combat with the 
enemy are not ignored, but are evaluated along with the other 
evidence of record.  Id.  However, the claimant's assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.  

The Board finds that the veteran did not engage in combat 
with the enemy.  While a response from the National Personnel 
Records Center in November 1999 reflects that the veteran's 
service personnel records were destroyed during a fire at the 
center and could not be reconstructed, the record contains 
the veteran's enlisted record and report of separation.  This 
document indicates that the veteran's occupational specialty 
was automotive mechanic.  The battles and campaigns he 
participated in included liberation of the Southern 
Philippines.  His decorations and citations include Asiatic-
Pacific Service Medal with one Bronze Service Star, the 
Philippine Liberation Service Medal with one Bronze Service 
Star, Good Conduct Medal, World War II Victory Medal, and 
Japan Occupation Ribbon.  His service separation 
qualification record form recites that the summary of the 
veteran's military occupations was automotive mechanic.  It 
indicates that the veteran served with the 25th Infantry, 
93rd Division of the South Pacific.  He serviced and repaired 
motor vehicles, checked various parts and systems on motor 
vehicles, and repaired the same.

For the following reasons, the Board finds that the veteran 
did not engage in combat with the enemy.  His military 
occupational specialty does not indicate combat service.  
There is no indication in the personnel records that he was 
assigned or participated in combat duties.  None of the 
veteran's awarded medals or decorations shows combat service.  
In conjunction with his military occupational specialty, the 
fact that he did not receive an award for combat service is 
probative evidence that he likely did not participate in 
combat.  While a July 2002 letter from the National Personnel 
Records Center includes an attachment that his authorization 
for issuance of the Combat Infantryman Badge and the 
attachment indicates that the Combat Infantry Badge was 
shipped to the veteran, there is no indication that the 
veteran  was actually awarded a Combat Infantry Badge for his 
service.

Therefore, although the evidence shows that the veteran 
served in the Philippines and as part of the occupation of 
Japan, the evidence does not support the conclusion that he 
personally engaged in combat with the enemy, and the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  There must 
be credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.  His lay testimony is insufficient, standing 
along, to establish service connection.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997) (citing Moreau, 9 Vet. App. at 395.

Although the veteran  reported, in an August 1999 statement, 
that he had experienced death and engaged in numerous fire 
fights when under attack, he testified, during a personal 
hearing in July 2004, at page 7, that he had never shot at 
anyone and no one had ever shot at him.  He testified that 
there had been a lot of bombs, but he had never seen anyone 
killed.  He also testified that he had never seen anyone 
hurt.

An April 2002 VA treatment record reflects that the veteran 
reported thinking about his combat duty and the people he had 
killed, as well as Japanese who were shooting at him.  There 
is no way to corroborate the veteran's report on the one hand 
that he had killed people and that Japanese were shooting at 
him, or on the other hand that he had never shot anyone or 
been shot at, nor had he ever witnessed anyone being killed 
or injured.

In summary, the Board has concluded that the preponderance of 
the evidence is against a finding that the veteran engaged in 
combat with the enemy while on active duty, and that there is 
no independent verification of his reported inservice 
stressors.  Therefore, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for PTSD.  Accordingly, the claim must be denied.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159(b)(c).

The Court's decision in Pelegrini II  v. Principi, 18 Vet. 
App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided to the veteran  in October 
2002, prior to the initial AOJ decision.

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120--121.

A May 2002 letter, in conjunction with the April 2002 
statement of the case (SOC), advised the veteran what 
information and evidence was needed to substantiate his 
claim.  Initially, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  The 
SOC and letter advised him of what information and evidence 
would be obtained by VA, namely, any VA treatment records 
that he told the RO about.  The SOC and supplemental 
statement of the case (SSOC) also notified the veteran of the 
information and evidence needed to substantiate the claim.  
The SOC informed the veteran of the elements needed for a 
successful claim for PTSD, and specifically told him what 
evidence was missing in his case.  The SOC also provided 
notice of VA's regulation implementing the VCAA.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He has been given ample time to 
respond to the statement of the case and the 2002 letter.  
For these reasons, to decide the appeal would not be 
prejudicial error to the claimant.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions in a matter which, under 38 U.S.C.A. 
§ 511(a) are subject to decision by the Secretary, shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the claimant covering all 
content requirements is harmless error.

With respect to the VA's duty to assist, the RO obtained the 
VA treatment records and made every attempt to obtain service 
personnel records.  Private treatment records have also been 
obtained and the veteran  has been afforded a personal 
hearing.

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  The veteran was not provided a formal 
examination, but the Board concludes this is not necessary.  
In this case, as discussed in more detail above, what is 
relevant, what is at issue and determinative of the claim, is 
corroboration of the alleged stressor(s).  An examination 
would show nothing other than additional diagnosis of PTSD, a 
fact established by the VA outpatient treatment records.  
There is no logical way a VA examination could confirm the 
alleged stressor(s) actually occurred.  Therefore, it would 
be futile to delay appellate consideration of this claim to 
develop evidence that is clearly not determinative and would 
not substantiate the claim.

Thus, the Board finds that the VA has satisfied the duty to 
assist the veteran.   In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied it duties to inform and assist 
the veteran at every stage of this case.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



